Name: Commission Regulation (EEC) No 578/90 of 7 March 1990 amending Regulation (EEC) No 1183/86 laying down detailed rules for the system for controlling the prices and the quantities of certain products in the oil and fats sector released for consumption in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 59/24 Official Journal of the European Communities 8 . 3 . 90 COMMISSION REGULATION (EEC) No 578/90 of 7 March 1990 amending Regulation (EEC) No 1183/86 laying down detailed rules for the system for controlling the prices and the quantities of certain products in the oil and fats sector released for consumption in Spain Article 25 (2) thereof, the following shall also be required : either confirmation that a quantity of oil equivalent to the seeds in question pursuant to Annex II of this Regulation has been exported ;  or confirmation that a quantity of oil equivalent to the seeds in question pursuant to Annex II of this Regulation has been sold and delivered to an approved establishment as referred to in Article 1 3a and that the security referred to in Article 1 3a (3) has been lodged. For this purpose the weight of the seeds concerned shall be that determined in accordance with the method befined in Annex I to Regulation (EEC) No 2681 /83 .' defined 2. The following Article 13a is added : 'Article 13a 1 . The sunflower oil obtained from seeds qualifying for the compensatory aid must be used at an approved establishment for the manufacture of products falling with CN codes 1516, 1517 and 2103 90 90. 2. An establishment shall not be approved unless : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 475/86 of 25 February 1986 laying down general rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain ('), as last amended by Regulation (EEC) No 387/90 (2), and in particular Article 16 thereof, Whereas Regulation (EEC) No 475/86, as amended by Regulation (EEC) No 198/90 (3), makes it possible to grant compensatory aid for sunflower seed used for the produc ­ tion of oil for certain food industries, up to a quality not exceeding the positive balance in the forecast supply balance ; Whereas, therefore, the appropriate amendments should be made to Commission Regulation (EEC) No 11 83/86 (4), as last amended by Regulation (EEC) No 3474/89 (*) ; Whereas, to ensure that oil qualifying for the compensa ­ tory aid is used for its intended purpose, provision should be made for the approval of the establishments where such oil is used and for a processing security ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, (a) it has suitable technical equipment ; HAS ADOPTED THIS REGULATION : (b) it has premises designed to permit the isolation and identification of stocks of oils and fats ; (c) it undertakes to keep permanent records showing the quantities of sunflower oil used, the quantities, composition and sunflower oil content of the products obtained, the date on which the products leave the establishment and the names and addressed of their holders, supported by references to the delivery orders and invoices ; and (d) it undertakes to forward to the agency responsible for inspection its manufacturing programme by batches, in accordance with detailed rules laid down by the Member State. Approval shall be withdrawn whenever the provisions of this Article ^re . not complied with ; approval may also be withdrawn if it is found that the establishment concerned has not complied with any other obligation arising from this Regulation . At the request of the establishment concerned, approval may be restored after a period of not less than six months, following a thorough inspection . Article 1 Regulation (EEC) No 1183/86 is hereby amended as follow : 1 . Article 13 (2) is replaced by the following : '2. The aid shall be granted upon application by the interested party in accordance with the rules laid down in Regulation (EEC) No 2681 /83 ; however, in addition to the conditions for payment of the aid referred to in (') OJ No L 53, 1 . 3 . 1986, p. 47. (2) OJ No L 42, 16. 2. 1990, p. 8 . (J) OJ No L 22, 27. 1 . 1990, p. 1 . (*) OJ No L 107, 24. 4. 1986, p. 17 . (0 OJ No L 337, 21 . 11 . 1989, p. 19. 8 . 3 . 90 Official Journal of the European Communities No L 59/25 equivalence between crude oil and refined oil shall be 0,96. 4. Spain shall carry out the necessary checks to ensure that this Regulation is applied correctly.' 3 . Before sunflower oil obtained from seeds quali ­ fying for compensatory aid is delivered to an approved establishment, the undertaking using the seeds shall lodge a processing guarantee with the competent authority. The primary requirement within the meaning of Article 20 (2) of Regulation (EEC) No 2220/85 shall be the use of the oil in the products referred to in paragraph 1 and the production of supporting evidence by 31 December 1990 at the latest. The amount of the security shall be Pta 9 000 per 100 kilograms of sunflower oil , expressed in terms of crude oil equivalent. Where applicable, the coefficient of Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 March 1 990. For the Commission Ray MAC SHARRY Member of the Commission